DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Claims 15, 20-22, 25, 27, 28, 32, 35, 39-42, 44, 46, 48, 51, 53, and 57-61 were amended and claims 62 and 63 were newly added in the response filed on 4/21/2021.  Claims 15, 17-22, 25-28, 30-42, 44-55, and 57-63 are currently pending and under examination.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/21/2021 has been entered.
 Response to Amendment
The Applicant's amendments, dated 4/21/2021, are sufficient to overcome the objection(s) to claims 15, 20, 22, 25, 27, 28, 35, 39, 40, 42, 48, and 57-61 (see p. 2-5 of the OA dated 1/21/2021).  Accordingly the objection(s) are withdrawn. 
The Applicant's amendments, dated 4/21/2021, are sufficient to overcome the 35 USC 112(b) rejection of claims 21-22 (see p. 5-6 of the OA dated 1/21/2021).  The Applicant corrected the antecedent basis issue, therefore the rejection is withdrawn.  
Allowable Subject Matter
Claims 15, 17-22, 25-28, 30-42, 44-55, and 57-63 are allowed for the reasons set forth on p. 24-27 of the OA dated 7/22/2020.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US20200397807 (‘807) teaches compounds which read on those in instant claims 62 and 63 (see claim 15 of ‘807), but does not qualify as prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY C BONAPARTE whose telephone number is (571)272-7307.  The examiner can normally be reached on 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY C BONAPARTE/           Primary Examiner, Art Unit 1622